EXHIBIT 10.5 PURCHASE AGREEMENT THIS AGREEMENT is effective as of June 1, 2013; BETWEEN: SANDING LONGDONG, a resident of Indonesia (the “Seller”), AND: PT PUNCAK KALABAT, an Indonesia corporation having its registered office at Kab. Minahasa Utara (the "Purchaser") AND: BORNEO RESOURCE INVESTMENTS, LTD., a Nevada corporation having its registered office at 19125 North Creek Parkway, Suite 120, Bothell, Washington 98011 USA (the "Parent" and collectively with the Seller and the Purchaser, the “Parties”) WHEREAS: A. The Seller is the owner of 30 Ha of land located in Kab. Minahasa Tenggara, Kec. Ratatotok, Ratatotok, Ds., including anything growing and built on the land (the “Property”), which, pursuant to the legislative provisions, may be categorized as immovable property, including any mined gold processing plant ; B. The Seller hereby agrees to sell to the Purchaser and the Purchaser hereby agrees to purchase the Property for a total consideration of $2 million (US$2,000,000) and on the terms and conditions hereinafter set forth; NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the sum of US$55,000 now paid by the Purchaser to the Seller (the receipt of which is hereby acknowledged), the Parties agree as follows: DEFINITIONS 1. For the purposes of this Agreement the following words and phrases shall have the following meanings, namely: (a) "Agreement" means the agreement to acquire the Property as provided herein; (b) "Payment Period" means the period from the date of this Agreement to and including the date of the final payment made by the Purchaser to the Seller; (c) "Property Rights" means all licenses, permits, easements, rights-of-way, certificates and other approvals obtained by either of the Parties either before or after the date of this Agreement and necessary for the exploration of the Property; REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLER 2. (a) The Seller represents and warrants to and covenants with the Purchaser that: (i) it is legally entitled to hold the Property and the Property Rights and will remain so entitled until the interest of the Seller in the Property which is subject to the Option has been duly transferred to the Purchaser as contemplated hereby; (ii) it is, and at the time of each transfer to the Purchaser of an interest in the mineral claims comprising the Property pursuant to the exercise of the Option it will be, the recorded holder and beneficial owner of all of the mineral claims comprising the Property free and clear of all liens, charges and claims of others, and no taxes or rentals are or will be due in respect of any of the mineral claims; 1 (iii) the mineral claims comprising the Property have been duly and validly located and recorded pursuant to the laws of the jurisdiction in which the Property is situate and, are in good standing with respect to all filings, fees, taxes, assessments, work commitments or other conditions on the date hereof ; (iv) there are not any adverse claims or challenges against or to the ownership of or title to any of the mineral claims comprising the Property, nor to the knowledge of the Seller is there any basis therefor, and there are no outstanding agreements or options to acquire or purchase the Property or any portion thereof; and (v) it has been duly incorporated, amalgamated or continued and validly exists as a corporation in good standing under the laws of its jurisdiction of incorporation, amalgamation or continuation. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER 3. (a) The Purchaser represents and warrants to and covenants with the Seller that: (i) it has been duly incorporated, amalgamated or continued and validly exists as a corporation in good standing under the laws of its jurisdiction of incorporation, amalgamation or continuation; (ii) it has duly obtained all corporate authorizations for the execution of this Agreement and for the performance of this Agreement by it, and the consummation of the transactions herein contemplated will not conflict with or result in any breach of any covenants or agreements contained in, or constitute a default under, or result in the creation of any encumbrance under the provisions of the Articles or the constating documents of the Purchaser or any shareholders' or directors' resolution, indenture, agreement or other instrument whatsoever to which the Purchaser is a party or by which it is bound or to which it or the Property may be subject; PAYMENT SCHEDULE 4. (a) Payments to the Seller from the Purchaser, with respect to its acquisition of the Property shall be made as follows: (a) $5,000, receipt of which is duly acknowledged (“First Payment); (b) a further $45,000 due upon execution of this Agreement (“Second Payment”); (c) a further $450,000 on or before June 30, 2013 (“Third Payment”); and (d) a final payment of $1,500,000 on or before December 31, 2013. 5. (a) Following the execution of this Agreement, the Seller shall not, directly or indirectly, with respect to the Property, solicit, initiate, encourage, entertain or participate in any inquiries or proposals from, discuss or negotiate with, provide any information to, consider the merits of any inquiries or proposals from, or enter into any term sheet, letter of intent or contract with, any person or entity (including any of its officers or employees). (b)
